UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




  IN RE:                                                     Misc. No. 15-0410 (ESH)
  THE REPORTERS COMMITTEE
  FOR FREEDOM OF THE PRESS, et al.                           Related Cases: 02-cr-388-02
                                                                            02-cr-388-03




                                  MEMORANDUM OPINION

       The Reporters Committee for Freedom of the Press, CBS Broadcasting Inc., Sergio

Gomez, Daniel Pacheco, and Univision (collectively “the applicants”) filed an Application to

Unseal Court Records in Criminal Matter 02-cr-388. (See Application to Unseal Court Records,

April 03, 2015 [ECF No. 1] “App.”.) The applicants request that the Court unseal (1) all motions

to seal and any sealing or closure orders entered by the Court; (2) any hearing transcripts; (3) any

plea agreements; (4) any orders of disposition, judgment and sentencing; and (5) any other court

orders. (See id. at 2.) Interested parties in the above-captioned case (i.e., defendants in U.S. v.

Salvatore Mancuso-Gomez, et al., 02-cr-388—Salvatore Mancuso-Gomez and Juan Sierra

Ramirez) oppose this application. On May 18, 2015, applicants filed a Motion to Clarify Orders,

requesting that the Court identify the documents that remain under seal and justify the continued

sealing of certain documents. (See Mot. to Clarify, May 18, 2015 [ECF No. 17] at 1.) For the

following reasons, the application and the motion are granted in part and denied in part.

                                         BACKGROUND

       On April 3, 2015, applicants filed this miscellaneous action requesting the Court to enter

an “Order directing the Clerk of Court to enter all filings, orders, and other entries related to the
criminal prosecutions of [Salvatore Mancuso-Gomez] and [Juan] Sierra Ramirez on the public

docket.” (App. at 4.) On April 14, 2015, the Court ordered Mancuso-Gomez and Sierra Ramirez

to show cause why any documents and proceedings that were under seal at that time should

remain under seal. (See Orders to Show Cause, Apr. 14, 2015 [ECF Nos. 8 & 9].) The parties

submitted responses consenting to the unsealing of the majority of filings. However, both

defendants and the government requested that a limited number of documents remain under seal.

(See 15-mc-410, Response to Order to Show Cause by Juan Sierra Ramirez, May 4, 2015 [ECF

No. 11]; 02-cr-388-02, Request Doc. Remain Under Seal by United States, May 5, 2015 [ECF

No. 152]; 02-cr-388-02, Request to Maintain Doc. Under Seal by Salvatore Mancuso-Gomez,

May 5, 2015 [ECF No. 154].)

       Upon consideration of the responses filed by Mancuso-Gomez, Sierra Ramirez, and the

government, the Court unsealed numerous filings. On May 5, 2015, the Court ordered that all

filings in U.S. v. Mancuso-Gomez, 02-cr-388-02, be unsealed except for the government’s

sentencing memorandum and motion pursuant to U.S.S.G. 5K1.1 (Feb. 18, 2015 [ECF Nos. 114-

115]) and defendant’s memorandum in aid of sentencing and motion pursuant to U.S.S.G.

section 5K1.1. (Mar. 31, 2015, Ex. To Mot. for Leave to File Doc. [ECF No. 131] Under Seal,

[ECF No. 130-2]; Apr. 1, 2015 [ECF No. 131]; see Order, May 5, 2015 [ECF No. 156].) On that

same date, the Court ordered that certain filings in U.S. v. Sierra Ramirez, 02-cr-388-03, be

unsealed and that the remaining documents and proceedings remain under seal pending further

order of the Court. (See Order, May 5, 2015 [ECF No. 155].)

       With respect to the documents that remained under seal in U.S. v. Salvatore Mancuso-

Gomez, on June 10, 2015, the Court ordered the parties in open court to file proposed redactions.

(See 02-cr-388-02, Sent. Tr., June 10, 2015 [ECF No. 223] at 5.) The government filed a Motion



                                                 2
to Clarify and Redact Underseal Documents on July 8, 2015 (see 02-cr-388-02, Mot., July 08,

2015 [ECF No. 227]), and defendant filed proposed redactions on July 10, 2015. (See 02-cr-388-

02, Redacted Doc., July 10, 2015 [ECF No. 229].) On September 9, 2015, the Court approved

the proposed redactions and ordered the redacted documents be filed on the public docket. (See

02-cr-388-02, Order, Sept. 9, 2015 [ECF No. 231].)

       With respect to the documents that remained under seal in U.S. v. Sierra Ramirez, the

Court recognized that “[m]any of the documents . . . under seal implicate compelling interests

that must be protected,” but indicated that some of the documents should be redacted or unsealed

in their entirety. (15-mc-410, Order, Aug. 12, 2015 [ECF No. 22] at 1.) The Court ordered

Sierra Ramirez to review certain filings and to show cause why these filings should remain under

seal. (See id. at 2.) On September 9, 2015, the Court unsealed in part or in toto all of the

documents identified in its August 12, 2015 Order. (See 02-cr-388-03, Order, Sept. 9, 2015

[ECF No. 232].)

       The Court has reviewed the limited documents and proceedings that remain under seal,

and concludes for the reasons set forth below that no further filings must be unsealed.

                                           ANALYSIS

I.     LEGAL STANDARD

       The First Amendment provides a presumptive right of access to criminal trials and other

criminal proceedings. See Press-Enterprise Co. v. Superior Court of Cal., 478 U.S. 1, 8 (1986)

(“Press-Enterprise II”); Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 580-81 (1980);

see also LCrR 17.2(a) (“Unless otherwise provided by law or by this Rule, all criminal

proceedings, including preliminary examinations and hearings on pretrial motions, shall be held

in open court and shall be available for attendance and observation by the public.”). The



                                                 3
common law also provides a presumptive right of access to court documents involved in the

“adjudicatory process.” United States v. El-Sayegh, 131 F.3d 158, 163 (D.C. Cir. 1997) (“What

makes a document a judicial record and subjects it to the common law right of access is the role

it plays in the adjudicatory process.”).

       However, the public’s right of access to criminal proceedings and judicial records is a

presumption, not a guarantee. See In re Special Proceedings, 842 F. Supp. 2d 232, 239 (D.D.C.

2012) (“Although First Amendment access to criminal proceedings is not absolute, the standard

to overcome the presumption of openness is a demanding one.”). “The presumption of openness

may be overcome only by an overriding interest based on findings that closure is essential to

preserve higher values and is narrowly tailored to serve that interest.” Press-Enterprise Co. v.

Superior Court of Cal., 464 U.S. 501, 510 (1984) (“Press-Enterprise I”). Similarly, under the

common law, the public has a right of access to a “public record” unless the “government’s

interest in keeping the document secret” outweighs “the public’s interest in disclosure.”

Washington Legal Found. v. U.S. Sentencing Comm’n, 89 F.3d 897, 899 (D.C. Cir. 1996).

“When making a decision whether or not the public has the right to inspect judicial documents

under the common law test, the trial court has substantial discretion to make a decision in light of

the relevant facts and circumstances of the particular case.” In re Application of N.Y. Times Co.

for Access to Certain Sealed Court Records, 585 F. Supp. 2d 83, 92 (D.D.C. 2008).

II.    OVERRIDING INTERESTS

       Upon consideration of the entire record and the submissions of the parties in the

miscellaneous case and the underlying criminal cases, the Court finds that the filings that remain

under seal in U.S. v. Salvatore Mancuso-Gomez, et al. contain information regarding ongoing

investigations that, if revealed, would compromise the safety of law enforcement officials,



                                                 4
personal details regarding minor children and other family members, and facts underlying

motions for a § 5K1.1 departure that could jeopardize the safety of defendants and their

families. 1 The Court finds that disclosure of this information will put the safety of several

individuals, including law enforcement officials and defendants and their families at risk. Courts

have held that safety concerns may be a compelling interest that overrides the public’s right of

access to information. See Washington Post v. Robinson, 935 F.2d 282, 289 (D.C. Cir. 1991)

(listing physical safety of an individual as an example of an extraordinary case that may warrant

sealing a plea agreement); U.S. v. McCraney, No. 14-1, 2015 WL 1738091, at *2 (Apr. 13, 2015

E.D. Tex.) (“[C]ourts have noted safety concerns as overriding interests that outweigh the

presumption of public access to judicial records.”); U.S. v. Haller, 837 F.2d 84, 85-89 (2d Cir.

1988) (redaction of cooperation language in the plea agreement to protect safety of a defendant

was appropriate).

        Accordingly, the Court concludes that defendants and the United States have made a

sufficient showing of overriding interests that outweigh the public’s right of access to a limited

number of documents or portions thereof and proceedings. The continued sealing of the limited

filings is narrowly tailored and necessary to protect these overriding interests. No alternatives

exist to protect these interests. 2




1
  In its Motion to Clarify, the applicants request that the Court identify the filings in U.S. v.
Sierra Ramirez that remain under seal and justify the continued sealing of certain documents.
(See Mot. to Clarify at 4, 6.) The Court has provided its reasoning for the continued sealing of
certain documents in this Memorandum Opinion, however, the Court finds that even the
identification of the filings implicate the overriding compelling interests of the defendant. Thus,
the Court denies in part applicants’ Motion to Clarify as to their request for the Court to identify
the sealed documents in U.S. v. Sierra Ramirez.
2
 Documents that contain only brief references to information that would implicate these interests
have been redacted and filed on the public docket.
                                                 5
                                        CONCLUSION

       For the foregoing reasons the Application for Unsealing is granted to the extent that the

Court has unsealed numerous filings in U.S. v. Salvatore Mancuso-Gomez, et al. and denied to

the extent that the remaining documents shall remain under seal. The Motion to Clarify is also

granted in part and denied in part. A separate Order accompanies this Memorandum Opinion.


                                                    /s/ Ellen Segal Huvelle
                                                    ELLEN SEGAL HUVELLE
                                                    United States District Judge


Date: September 10, 2015




                                                6